Citation Nr: 0302024	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for dental disorders.

(The issue of a reopened claim for service connection for 
hearing loss on its merits will be addressed in a later 
decision).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied reopening of a claim for service connection for 
hearing loss.

The Board is undertaking additional development of the 
reopened claim for service connection for hearing loss on its 
merits, in accordance with 38 C.F.R. § 19.9 (2002).  After 
giving notice and reviewing any responses to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1971 rating 
decision denying service connection for hearing loss.

2.  Evidence added to the record since the November 1971 
rating decision includes audiological test results from 1991 
and the veteran's reports of noise exposure during service.

3.  The newly received evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for hearing loss.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for dental disorders.

5.  The veteran's teeth extracted during service are 
replaceable by dentures; he does not have irreplaceable 
missing teeth.

6.  The veteran did not request dental treatment within one 
year of separation from service.

7.  The veteran did not sustain trauma to his teeth during 
service.

8.  The veteran was not a prisoner of war.

9.  The veteran has not received prior VA dental treatment.

10.  The veteran does not have a dental condition that was 
aggravated by another service-connected condition.

11.  The veteran is not rated at 100 percent for service-
connected disabilities.

12.  The veteran is not participating in a VA vocational 
rehabilitation program.

13.  The veteran does not have a dental condition that is 
complicating another condition that is under VA treatment.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

2.  Evidence submitted since the November 1971 rating 
decision is new and material to the veteran's claim for 
service connection for hearing loss; the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The veteran is not eligible for compensation or treatment 
for dental disorders, including the removal of all teeth, 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen Claim for Service Connection for 
Hearing Loss

In a November 1971 rating decision, VA denied the veteran's 
claim for service connection for hearing loss.  In February 
2001, he requested to reopen this claim.

A rating decision becomes a final and binding decision when a 
claimant does not file a notice of disagreement within one 
year after the decision is issued.  38 U.S.C.A. § 7105.  The 
veteran did not file a notice of disagreement to contest the 
November 1971 rating decision, so that decision became final 
and binding on him.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156.  In 
order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The credibility of new evidence is assumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's Claims Assistance Act (VCAA) eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002).  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  As part 
of that notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The Court has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who is 
to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001), and are codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  Except 
as specifically noted, the regulations implementing the VCAA 
were effective November 9, 2000.  The provisions of the 
regulations specifically applicable to attempts to reopen 
finally disallowed claims, however, are effective only for 
petitions received on or after August 29, 2001.  The Board 
finds herein that the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
hearing loss.  Therefore, there is no need for further 
assistance in substantiating the request to reopen this 
claim.



Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.



The evidence that was associated with the veteran's claims 
file prior to the November 1971 rating decision included 
service medical records, the veteran's July 1971 claim for 
disability compensation, and an October 1971 VA medical 
examination.  In his July 1971 claim, the veteran wrote that 
a partial hearing loss had been found during his retirement 
physical.  On the VA examination in October 1971, the veteran 
stated that he did not have hearing impairment, but that he 
had included hearing loss in a VA claim at the urging of a VA 
representative.  He reported an instance in 1968 of his right 
ear being stuffed up after swimming, but did not relate any 
other history of problems affecting his ears or hearing.  
VA audiological testing showed hearing that was not impaired 
to the degree considered to be a disability for VA purposes.

The evidence received since the November 1971 rating decision 
includes statements from the veteran, and records of 
treatment of the veteran for hearing loss and tinnitus at the 
Walter Reed Army Medical Center in Washington, D.C., 
in October 1991.  Audiological testing performed at that time 
showed hearing impairment to a degree that is considered a 
disability for VA purposes.  In his statements and in the 
treatment records, the veteran reported that he was exposed 
to noise from jet engines for approximately fifteen years 
during service, and that his duties in service included 
assignment as an aircraft maintenance officer.  He asserted 
that his current hearing impairment was caused by that noise 
exposure during service.

The 1991 audiological test results and the veteran's accounts 
of noise exposure during service constitute new evidence, as 
the record reviewed prior to the November 1971 decision did 
not include evidence of disabling hearing impairment or 
reports of noise exposure during service.  The new evidence 
is material, in that it bears directly on the bases for the 
prior denial of service connection.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has submitted 
new and material evidence.  The claim for service connection 
for hearing loss is therefore reopened.



II.  Claim for Service Connection for Dental Disorders

The veteran is seeking service connection for dental 
disorders.  The record shows that VA has met its duty under 
the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate this claim.  The veteran's claims 
file contains both his service dental and medical records.  
And he has not reported the existence of any other relevant 
evidence-not already of record, which needs to be obtained.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in October 2001 and January 2002, and a June 2002 
statement of the case (SOC).  These documents together cite 
the law and regulations that govern the veteran's claim.  
These documents also list the evidence considered and the 
reasons for the determinations made regarding the claim.  And 
in a June 2001 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

The report of the veteran's May 1951 service entrance 
examination indicates that teeth 14, 18, 19, and 30 were 
missing.  In September 1951, he was seen for cellulitis with 
considerable swelling in the area of the upper left anterior 
teeth.  Drainage was established through root canal.  Later 
in 1951 he was treated for caries in two teeth.  In February 
1952, he was seen for a periapical abscess, and tooth 9 was 
extracted.  He was also treated in 1952 for caries in seven 
teeth.  In 1953 and 1954, he was treated for caries in four 
teeth, for periodontitis, and for an abscess at tooth 8.  
Teeth 1, 2, and 8 were extracted.  In 1955 and 1956, dental 
records showed the absence of five additional teeth.  In 
1965, the veteran was treated for severe periodontitis, and 
five teeth were extracted.  He was fitted for a full upper 
denture and a partial lower bridge.  In January 1968, six 
teeth were extracted.  A February 1971 medical history 
reflected that he had full dentures due to severe tooth 
trouble.  On examination in February 1971 for retirement, he 
had full upper and lower dentures.  

In his February 2001 claim, the veteran indicated that all of 
his teeth had been removed and that he had been fitted with 
dentures in approximately 1967.  In July 2002, he wrote that 
the condition of his teeth during service had been aggravated 
by his extensive service in temporary duty assignments, 
during which he had not been able to schedule appointments 
for dental work.

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161. 

The types of dental disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2002).  The 
medical and dental records do not indicate that the veteran 
has irreplaceable missing teeth, as his missing teeth have 
been replaced by dentures.  He also does not have damage to 
the jaw or any of the other conditions listed as compensable 
dental and oral conditions under the rating schedule.  
See 38 C.F.R. § 4.150.  Therefore, he is not eligible for 
compensation for any service-connected dental disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  Class I eligibility for dental treatment requires 
the presence of a compensable service-connected dental 
disorder.  38 C.F.R. § 17.161(a) (2002).  As the veteran does 
not have a compensable dental disorder, he does not qualify 
for Class I eligibility.

Class II eligibility provides for one-time correction of a 
service-connected noncompensable dental disorder, if that 
disorder was in existence at the time of separation from 
service.  It is a requirement of Class II eligibility that 
the claimant have applied for dental treatment within a 
specified period after separation from service.  In the case 
of a veteran separated from service prior to October 1, 1981, 
application for dental treatment must have been made within 
one year of separation from service.  38 C.F.R. § 17.161(b) 
(2002).  The veteran did not apply for dental treatment 
within one year of his separation in 1971.  Therefore, he 
does not qualify for Class II eligibility.

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2002).  The veteran has not reported sustaining 
any trauma to his teeth, and his service dental records 
contain no finding of trauma to the teeth.  The records of 
treatment for caries, abscesses, and periodontitis show 
dental disease rather than trauma as the precursor to 
extractions and the need for dentures.  Therefore, the 
veteran does not qualify for Class II (a) eligibility.

Similarly, the remaining classes of eligibility for dental 
treatment are not applicable in this case.  The veteran was 
not a prisoner of war, he has not received prior VA dental 
treatment, he does not have a dental condition that was 
aggravated by another service-connected condition, he is not 
rated at 100 percent for service-connected disabilities, he 
is not participating in a VA vocational rehabilitation 
program, and he does not have a dental condition that is 
complicating another condition that is under VA treatment.  
Therefore, he is not eligible for dental treatment under 
Classes II (b), II (c), IIR, III, IV, V, or VI.  See 
38 C.F.R. § 17.161(d)-(j) (2002).  The veteran is not 
eligible for service connection for dental conditions either 
for purposes of compensation or for purposes of treatment.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  The 
appeal concerning this claim is granted to this extent only.

The claim for service connection for dental disorders is 
denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

